toward appellant. Appellant also argues that the chief district court judge
                 is "strongly pro-woman" and "is not competent or qualified" to oversee the
                 dispute between appellant and the district court judge, and therefore
                 should not have decided the motion to disqualify. Having reviewed
                 appellant's pro se opening brief and the record on appeal, we conclude that
                 appellant has not shown that the district court abused its discretion in
                 denying his disqualification motion.         Goldman v. Bryan, 104 Nev. 644,
                 649, 764 P.2d 1296, 1299 (1988) (holding that this court reviews orders
                 denying disqualification for a clear abuse of discretion, that judges are
                 "presumed not to be biased," and the party seeking disqualification bears
                 the burden of proving that disqualification is warranted), disavowed on
                 other grounds by Halverson. v. Hardcastle, 123 Nev. 245, 163 P.3d 428
                 (2007). Thus, Judge Kishner properly remained assigned to the
                 underlying matter and no relief is warranted with regard to the order
                 denying the motion to disqualify.'
                              Appellant also challenges the district court's dismissal of his
                 action for failure to bring it to trial within five years.   See NRCP 41(e). We
                 perceive no error in the district court's dismissal of the action as
                 appellant's complaint was filed on March 26, 2009, and therefore more
                 than five years had passed when the district court dismissed the action on
                 September 18, 2014.      See NRCP 41(e); see also Allyn v. McDonald, 117
                 Nev. 907, 912, 34 P.3d 584, 587 (2001) ("Except in very limited
                 circumstances, we uphold NRCP 41(e) dismissals without regard to the
                 plaintiffs reasons for allowing the mandatory period to lapse."); Great W.


                      'Appellant's arguments regarding the chief district court judge are
                 unsupported, lack merit, and do not provide a basis for relief.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1047A    e
                   Land & Cattle Corp v. Sixth Judicial Dist. Court, 86 Nev. 282, 285, 467
                   P.2d 1019, 1021 (1970) ("Rule 41, as written and construed, does not
                   contemplate an examination of the equities. Any other construction
                   would destroy the mandatory 5-year dismissal rule and make the
                   determination a matter of trial court discretion."). As appellant has not
                   demonstrated any basis for reversal in Docket No. 66774, we affirm the
                   district court's dismissal of appellant's action. 2 The appeal in Docket No.
                   66676 is dismissed.
                                   It is so ORDERED.


                                                                                             , J.




                                                                  Gibbons



                                                                  Pickering



                   cc: Hon. Joanna Kishner, District Judge
                        James R. Aymann
                        Alexander L. Mazzia, Jr.
                        Eighth District Court Clerk




                           2 In   light of this disposition, appellant's remaining arguments are
                   moot.


SUPREME COLMT
        OF
     NEVADA
                                                            3
(0) 1947A    er,